Exhibit 10.5

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into by and between
Daseke, Inc., a Delaware corporation (the “Company”), and Angie Moss
(“Employee”) effective as of February 27, 2017 (the “Effective Date”).

 

1.     Employment.  During the Employment Period (as defined in Section 4), the
Company shall employ Employee, and Employee shall serve, as Vice President,
Chief Accounting Officer, Corporate Controller and Assistant Secretary of the
Company and in such other position or positions as may be assigned from time to
time by the Chief Financial Officer of the Company.

 

2.     Duties and Responsibilities of Employee.

 

(a)           During the Employment Period, Employee shall devote Employee’s
full business time, attention and best efforts to the businesses of the Company
and its direct and indirect subsidiaries (collectively, the “Company Group”) as
may be requested by the Chief Financial Officer of the Company from time to
time.  Employee’s duties shall include those normally incidental to the
position(s) identified in Section 1, as well as such additional duties as may be
assigned to Employee by the Chief Financial Officer of the Company from time to
time, which duties may include providing services to other members of the
Company Group in addition to the Company.  Employee may, without violating this
Agreement, (i) as a passive investment, own publicly traded securities in such
form or manner as shall not require any services by Employee in the operation of
the entities in which such securities are owned; (ii) engage in charitable and
civic activities, including participation in professional groups and
associations (iii) serve on other company boards with the prior approval of the
Board; or (iv) with the prior written consent of the  board of directors (the
“Board”) of the Company, engage in other personal and passive investment
activities, in each case, so long as such interests or activities do not
interfere with Employee’s ability to fulfill Employee’s duties and
responsibilities under this Agreement and are not inconsistent with Employee’s
obligations to the Company Group or competitive with the business of the Company
Group.

 

(b)           Employee hereby represents and warrants that Employee is not the
subject of, or a party to, any employment agreement, non-competition covenant,
nondisclosure agreement, or any other agreement, obligation, restriction or
understanding that would prohibit Employee from executing this Agreement or
fully performing each of Employee’s duties and responsibilities hereunder, or
would in any manner, directly or indirectly, limit or affect any of the duties
and responsibilities that may now or in the future be assigned to Employee
hereunder.

 

(c)           Employee owes each member of the Company Group fiduciary duties
(including (i) duties of loyalty and non-disclosure and (ii) such fiduciary
duties that an officer of the Company has under the laws of the State of
Delaware), and the obligations described in this Agreement are in addition to,
and not in lieu of, the obligations Employee owes each member of the Company
Group under statutory or common law.

 

--------------------------------------------------------------------------------


 

3.     Compensation.

 

(a)           Base Salary.  During the Employment Period, the Company shall pay
to Employee an annualized base salary of $300,000 (the “Base Salary”) in
consideration for Employee’s services under this Agreement, payable in
substantially equal installments in conformity with the Company’s customary
payroll practices for other senior executives as may exist from time to time,
but no less frequently than monthly. The Base Salary shall be reviewed by the
Compensation Committee of the Board (the “Compensation Committee”) in accordance
with the Company’s policies and practices, but no less frequently than once
annually, and may be increased but not decreased (unless agreed to in writing by
Employee). To the extent applicable, the term “Base Salary” shall include any
such increases (or decreases agreed to in writing by Employee) to the Base
Salary enumerated above.

 

(b)           Annual Bonus.  Employee shall be eligible for discretionary bonus
compensation for each complete calendar year that Employee is employed by the
Company hereunder (the “Annual Bonus”) (which, for purposes of clarity will
include calendar year 2017).  Each Annual Bonus shall have a target value that
is not less than $75,000. The performance targets that must be achieved in order
to be eligible for certain bonus levels shall be established by the Compensation
Committee annually, in its sole discretion.  Each Annual Bonus, if any, shall be
paid as soon as administratively feasible after the Compensation Committee
certifies whether the applicable performance targets for the applicable calendar
year to which such Annual Bonus relates (the “Bonus Year”) have been achieved,
but in no event later than March 15 following the end of such Bonus Year. 
Notwithstanding anything in this Section 3(b) to the contrary, no Annual Bonus,
if any, nor any portion thereof, shall be payable for any Bonus Year unless
Employee remains continuously employed by the Company from the Effective Date
through the date on which such Annual Bonus is paid.

 

(c)           Incentive Compensation. During the Employment Period, Employee
shall be eligible to participate in all of the Company’s short-term and
long-term incentive compensation plans, programs or arrangements made available
to other senior executives, including the receipt of awards under any equity
incentive plan, programs or arrangements of the Company made available to other
senior executives, in each case, in amounts determined by the Compensation
Committee in its sole discretion and subject to the terms and conditions of such
plans, programs or arrangements as in effect from time to time. Nothing herein
shall be construed to give Employee any rights to any amount or type of grant or
award except as provided in a written award agreement with Employee and approved
by the Compensation Committee.

 

(d)           Business Expenses.  Subject to Section 24, the Company shall
reimburse Employee for Employee’s reasonable out-of-pocket business-related
expenses actually incurred in the performance of Employee’s duties under this
Agreement so long as Employee timely submits all documentation for such
reimbursement, as required by Company policy in effect from time to time.  Any
such reimbursement of expenses shall be made by the Company upon or as soon as
practicable following receipt of such documentation (but in any event not later
than the close of Employee’s taxable year following the taxable year in which
the expense is incurred by Employee).  In no event shall any reimbursement be
made to Employee for such expenses incurred after the date of Employee’s
termination of employment with the Company.

 

2

--------------------------------------------------------------------------------


 

(e)           Benefits.  During the Employment Period, Employee shall be
eligible to participate in the same benefit plans and programs in which other
senior executives are eligible to participate, subject to the terms and
conditions of the applicable plans and programs in effect from time to time.  In
addition, during the Employment Period, Employee shall be entitled to four weeks
of paid vacation in accordance with the policies set forth in the employee
handbook of the Company or in any approved Company policy.  The Company shall
not, however, by reason of this Section 3(e), be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such plan or
policy, so long as such changes are similarly applicable to other senior
executives generally.

 

4.     Term of Employment.  The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
the third anniversary of the Effective Date (the “Initial Term”).  On the third
anniversary of the Effective Date and on each subsequent anniversary thereafter,
the term of Employee’s employment under this Agreement shall automatically renew
and extend for a period of twelve (12) months (each such 12-month period being a
“Renewal Term”) unless written notice of non-renewal is delivered by either
party to the other not less than sixty (60) days prior to the expiration of the
then-existing Initial Term or Renewal Term, as applicable.  Notwithstanding any
other provision of this Agreement, Employee’s employment pursuant to this
Agreement may be terminated at any time in accordance with Section 5.  The
period from the Effective Date through the expiration of this Agreement or, if
sooner, the termination of Employee’s employment pursuant to this Agreement,
regardless of the time or reason for such termination, shall be referred to
herein as the “Employment Period.”

 

5.     Termination of Employment.

 

(a)           Company’s Right to Terminate Employee’s Employment for Cause.  The
Company shall have the right to terminate Employee’s employment hereunder at any
time for “Cause.”  For purposes of this Agreement, “Cause” shall mean:

 

(i)            Employee’s commission of fraud, breach of fiduciary duty, theft,
or embezzlement against the Company, its subsidiaries, affiliates or customers;

 

(ii)           Employee’s willful refusal without proper legal cause to
faithfully and diligently perform Employee’s duties;

 

(iii)          Employee’s breach of Sections 8, 9 or 10 of this Agreement or
material breach of any other written agreement between Employee and one or more
members of the Company Group;

 

(iv)          Employee’s conviction of, or plea of guilty or nolo contendere to,
a felony (or state law equivalent) or any crime involving moral turpitude;

 

(v)           Employee’s willful misconduct or gross negligence in the
performance of duties to the Company that has or could reasonably be expected to
have a material adverse effect on the Company; or

 

3

--------------------------------------------------------------------------------


 

(vi)          Employee’s material breach and violation of the Company’s written
policies pertaining to sexual harassment, discrimination or insider trading.

 

Provided, however, that solely with respect to the actions or omissions set
forth in Section 5(a)(ii), (iii), (v) and (vi), such actions or omissions must
remain uncured thirty (30) days after the Board has provided Employee written
notice of the obligation to cure such actions or omissions. For the avoidance of
doubt, the actions or omissions set forth in Section 5(a)(i) and (iv) are not
permitted to be cured by Employee under any circumstances.

 

(b)           Company’s Right to Terminate without Cause.  The Company shall
have the right to terminate Employee’s employment for convenience at any time
and for any reason, or no reason at all, upon written notice to Employee.

 

(c)           Employee’s Right to Terminate for Good Reason.  Employee shall
have the right to terminate Employee’s employment with the Company at any time
for “Good Reason.”  For purposes of this Agreement, “Good Reason” shall mean:

 

(i)            the relocation of the geographic location of Employee’s principal
place of employment by more than fifty (50) miles from the location of
Employee’s principal place of employment as of the Effective Date (excluding
reasonably required business travel in connection with the performance of
Employee’s duties under this Agreement);

 

(ii)           a material diminution in Employee’s position, responsibilities or
duties or the assignment of Employee to a position, responsibilities or duties
of a materially lesser status or degree of responsibility than his position,
responsibilities or duties immediately following the Effective Date;

 

(iii)          any material breach by the Company of any provision of this
Agreement; or

 

(iv)          non-renewal by the Company of the then-existing Initial Term or
Renewal Term pursuant to Section 4.

 

Notwithstanding the foregoing provisions of this Section 5(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s
termination of employment must have arisen without Employee’s consent;
(B) Employee must provide written notice to the Board of the existence of such
condition(s) within thirty (30) days of the initial existence of such
condition(s); (C) the condition(s) specified in such notice must remain
uncorrected for thirty (30) days following the Board’s receipt of such written
notice; and (D) the date of Employee’s termination of employment must occur 
following the expiration of the thirty (30) day cure period, but in any event
within sixty-five (65) days following the Board’s receipt of such notice.

 

(d)           Death or Disability.  Upon the death or Disability of Employee,
Employee’s employment with Company shall terminate.  For purposes of this
Agreement, a “Disability” shall

 

4

--------------------------------------------------------------------------------


 

exist if Employee is entitled to receive long-term disability benefits under the
Company’s disability plan or, if there is no such plan, Employee’s inability to
perform the essential functions of Employee’s position (after accounting for
reasonable accommodation, if applicable), due to an illness or physical or
mental impairment or other incapacity that continues, or can reasonably be
expected to continue, for a period in excess of one hundred-twenty (120) days,
whether or not consecutive.  The determination of whether Employee has incurred
a Disability shall be made in good faith by the Board.

 

(e)           Employee’s Right to Terminate for Convenience.  In addition to
Employee’s right to terminate Employee’s employment for Good Reason, Employee
shall have the right to terminate Employee’s employment with the Company for
convenience at any time and for any other reason, or no reason at all, upon
sixty (60) days’ advance written notice to the Company; provided, however, that
if Employee has provided notice to the Company of Employee’s termination of
employment, the Company may determine, in its sole discretion, that such
termination shall be effective on any date prior to the effective date of
termination provided in such notice (and, if such earlier date is so required,
then it shall not change the basis for Employee’s termination of employment nor
be construed or interpreted as a termination of employment pursuant to
Section 5(b)).

 

6.     Obligations of the Company upon Termination of Employment.

 

(a)           For Cause; Other than for Good Reason. If Employee’s employment is
terminated during the Employment Period (i) by the Company for Cause pursuant to
Section 5(a) or (ii) by Employee other than for Good Reason pursuant to
Section 5(e) (including, for the avoidance of doubt, as a result of a
non-renewal by Employee of the then-existing Initial Term or Renewal Term
pursuant to Section 4), then Employee shall be entitled to all Base Salary
earned by Employee through the date that Employee’s employment terminates (the
“Termination Date”) and, subject to the terms and conditions of any benefit
plans in which he may participate at the time of such termination, any
post-employment benefits available pursuant to the terms of those plans;
however, Employee shall not be entitled to any additional amounts or benefits as
the result of such termination of employment.

 

(b)           Without Cause; Good Reason. Subject to Section 6(g) below,
Employee shall be entitled to certain severance consideration described below,
payable at the times and in the form set forth in Section 6(f) below, if
Employee’s employment is terminated during the Employment Period (x) by the
Company without Cause pursuant to Section 5(b), or (y) by Employee for Good
Reason pursuant to Section 5(c), in which case the Company shall provide
Employee with a severance payment in an amount equal to the sum of (A) one (1.0)
times Employee’s Base Salary as in effect immediately prior to the Termination
Date and (B) one (1.0) times the target value of Employee’s Annual Bonus for the
Bonus Year immediately preceding the Bonus Year in which such termination occurs
(the “Severance Payment”).

 

(c)           Death or Disability. If Employee’s employment is terminated during
the Employment Period due to Employee’s death or Disability pursuant to
Section 5(d), then Employee shall be entitled to (i) all Base Salary earned by
Employee through the Termination Date, (ii) subject to the terms and conditions
of any benefit plans in which he may participate at the time of such
termination, any post-employment benefits available pursuant to the terms of
those

 

5

--------------------------------------------------------------------------------


 

plans and (iii) Employee’s target Annual Bonus for the year in which such event
occurred prorated for the period of days beginning on January 1 and ending on
the date of death or Disability, as applicable, and payable within 60 days
following the date of Employee’s death or termination due to Disability, as
applicable; however, Employee shall not be entitled to any additional amounts or
benefits as the result of such termination of employment.

 

(d)           Acceleration of Unvested Equity Awards. Subject to
Section 6(g) below, if Employee’s employment is terminated during the Employment
Period (i) by the Company without Cause pursuant to Section 5(b), (ii) by
Employee for Good Reason pursuant to Section 5(c) or (iii) due to Employee’s
death or Disability pursuant to Section 5(d), outstanding unvested time-based
equity awards under any equity incentive plan, program or arrangement of the
Company, in each case, granted to Employee prior to the Termination Date (the
“Outstanding Equity Awards”) shall immediately become vested as of the
Termination Date with respect to such Outstanding Equity Awards that would have
become vested in the calendar year of the Employee’s termination, death or
Disability had the Employment Period continued through the end of such calendar
year (with any outstanding stock options remaining exercisable, without regard
to such termination of employment, until the latest expiration date provided
therein); provided, however, that, unless otherwise provided in the applicable
award agreement, with respect to any unvested equity awards subject to
performance-based vesting conditions, including awards intended to qualify for
the performance-based compensation exemption from Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), the service condition, if any,
under such awards shall be deemed satisfied on a pro-rated basis (determined
based on a fraction, the numerator of which is the number of days in the
applicable performance period during which Employee would have been employed had
the Employment Period continued through the end of the calendar year in which
Employee’s termination, death or Disability occurs, and the denominator of which
is the number of days in the applicable performance period), but the vesting of
such awards shall remain subject to the performance conditions set forth in the
applicable award.  Any unvested equity awards other than the Outstanding Equity
Awards will be forfeited or otherwise governed by the terms of the agreements
governing such equity awards.

 

(e)           COBRA. Subject to Section 6(g) below, if Employee’s employment is
terminated during the Employment Period (i) by the Company without Cause
pursuant to Section 5(b), (ii) by Employee for Good Reason pursuant to
Section 5(c) or (iii) due to Employee’s death or Disability pursuant to
Section 5(d), then if Employee timely and properly elects continuation coverage
under the Company’s group health plans pursuant to the Consolidated Omnibus
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall reimburse
Employee for the difference between the monthly amount Employee pays to effect
and continue such coverage for Employee and Employee’s spouse and eligible
dependents, if any (the “Monthly Premium Payment”), and the monthly employee
contribution amount that active similarly situated employees of the Company pay
for the same or similar coverage under such group health plans (such difference,
the “Monthly Reimbursement Amount”).  Each such reimbursement payment shall be
paid to Employee on the Company’s first regularly scheduled pay date in the
month immediately following the month in which Employee timely remits the
Monthly Premium Payment. Employee shall be eligible to receive such
reimbursement payments until the earlier of: (x) the date Employee is no longer
eligible to receive COBRA continuation coverage, (y) the date on which Employee
becomes eligible to receive coverage under a group health plan sponsored by

 

6

--------------------------------------------------------------------------------


 

another employer (and any such eligibility shall be promptly reported to the
Company by Employee) and (z) the first anniversary of the Termination Date;
provided, however, that Employee acknowledges and agrees that (1) the election
of COBRA continuation coverage and the payment of any premiums due with respect
to such COBRA continuation coverage shall remain Employee’s sole responsibility,
and the Company shall assume no obligation for payment of any such premiums
relating to such COBRA continuation coverage, (2) in no event shall the Company
be required to pay a Monthly Reimbursement Amount if such payment could
reasonably be expected to subject the Company to sanctions imposed pursuant to
Section 2716 of the Patient Protection and Affordable Care Act of 2010 and the
related regulations and guidance promulgated thereunder (collectively, the
“PPACA”) and (3) if payment of a Monthly Reimbursement Amount cannot be provided
to Employee without subjecting the Company to sanctions imposed pursuant to
Section 2716 of the PPACA or otherwise causing the Company to incur a penalty,
tax or other adverse impact on the Company, then the Company and Employee shall
negotiate in good faith to determine an alternative manner in which the Company
may provide a substantially equivalent benefit to Employee without such adverse
impact on the Company.

 

(f)            Payment Timing. Payment of the Severance Payment shall be divided
into substantially equal installments and paid in accordance with the Company’s
normal payroll procedures over a 12-month period following the Termination Date;
provided, however, that (i) the first installment of the Severance Payment shall
be paid on the Company’s first regularly scheduled pay date that is on or after
the date that is sixty (60) days after the Termination Date (but in any event no
later than March 15th of the year following the year in which the Termination
Date occurs), and on such pay date the Company shall pay to Employee, without
interest, a number of such installments equal to the number of such installments
that would have been paid during the period beginning on the Termination Date
and ending on the Company’s first regularly scheduled pay date that is on or
after the date that is sixty (60) days after the Termination Date had the
installments been paid on a monthly basis commencing on the Company’s first
regularly scheduled pay date coincident with or next following the Termination
Date, and each of the remaining installments shall be paid on a monthly basis
thereafter, (ii) to the extent, if any, that the aggregate amount of the
installments of the Severance Payment that would otherwise be paid pursuant to
the preceding provisions of this Section 6(f) after March 15 of the calendar
year following the calendar year in which the Termination Date occurs (the
“Applicable March 15”) exceeds the maximum exemption amount under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to
Employee in a lump sum on the Applicable March 15 (or the first business day
preceding the Applicable March 15 if the Applicable March 15 is not a business
day) and the installments of the Severance Payment payable after the Applicable
March 15 shall be reduced by such excess (beginning with the installment first
payable after the Applicable March 15 and continuing with the next succeeding
installment until the aggregate reduction equals such excess), and (iii) all
remaining installments of the Severance Payment, if any, that would otherwise be
paid pursuant to the preceding provisions of this Section 6(f) after December 31
of the calendar year following the calendar year in which the Termination Date
occurs shall be paid with the installment of the Severance Payment, if any, due
in December of the calendar year following the calendar year in which the
Termination Date occurs.

 

(g)           Conditions to Receipt of Severance Consideration. Notwithstanding
the foregoing, Employee’s eligibility and entitlement to the Severance Payment
and any other

 

7

--------------------------------------------------------------------------------


 

payment or benefit referenced in Section 6 above (collectively, the “Severance
Consideration”) are dependent upon Employee’s (i) continued compliance with
Employee’s obligations under each of Sections 8, 9 and 10 below and
(ii) execution and delivery to the Company, on or before the Release Expiration
Date (as defined below), and non-revocation within any time provided by the
Company to do so, of a release of all claims in a form acceptable to the Company
(the “Release”), which Release shall release each member of the Company Group
and their respective affiliates, and the foregoing entities’ respective
shareholders, members, partners, officers, managers, directors, fiduciaries,
employees, representatives, attorneys, agents and benefit plans (and fiduciaries
of such plans) from any and all claims, including any and all causes of action
arising out of Employee’s employment with the Company and any other member of
the Company Group or the termination of such employment, but excluding all
claims to severance payments Employee may have under this Section 6. If the
Release is not executed and returned to the Company on or before the Release
Expiration Date, and the required revocation period has not fully expired
without revocation of the Release by Employee, then Employee shall not be
entitled to any portion of the Severance Consideration. As used herein, the
“Release Expiration Date” is that date that is twenty-one (21) days following
the date upon which the Company delivers the Release to Employee (which shall
occur no later than seven (7) days after the Termination Date) or, in the event
that such termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is
forty-five (45) days following such delivery date.

 

7.     Disclosures.  Promptly (and in any event, within three business days)
upon becoming aware of (a) any actual or potential Conflict of Interest or
(b) any lawsuit, claim or arbitration filed against or involving Employee or any
trust or vehicle owned or controlled by Employee, in each case, Employee shall
disclose such actual or potential Conflict of Interest or such lawsuit, claim or
arbitration to the Board.  A “Conflict of Interest” shall exist when Employee
engages in, or plans to engage in, any activities, associations, or interests
that conflict with, or create an appearance of a conflict with, Employee’s
duties, responsibilities, authorities, or obligations for and to the Company
Group.

 

8.     Confidentiality.

 

(a)           Disclosure to and Property of the Company.  All information, trade
secrets, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed, acquired by or disclosed to Employee, individually or in conjunction
with others, during the term of his employment (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to the
Company’s or any member of the Company Group’s business, products or services
and all writings or materials of any type embodying any such matters
(collectively, “Confidential Information”) shall be disclosed to the Company,
and are and shall be the sole and exclusive property of the Company or its
Affiliates.  Confidential Information does not, however, include any information
that is available to the public other than as a result of any unauthorized act
of Employee.

 

(b)           No Unauthorized Use or Disclosure.  Employee agrees that Employee
will preserve and protect the confidentiality of all Confidential Information
and work product of the

 

8

--------------------------------------------------------------------------------


 

Company and each member of the Company Group, and will not, at any time during
or after the termination of Employee’s employment with the Company, make any
unauthorized disclosure of, and shall not remove from the Company premises, and
will use reasonable efforts to prevent the removal from the Company premises of,
Confidential Information or work product of the Company or its Affiliates, or
make any use thereof, in each case, except in the carrying out of Employee’s
responsibilities hereunder.  Notwithstanding the foregoing, Employee shall have
no obligation hereunder to keep confidential any Confidential Information if and
to the extent (i) such information becomes generally known to the public or
within the relevant trade or industry other than due to Employee’s violation of
this Section 8(b), or (ii) disclosure thereof is specifically required by law;
provided, however, that in the event disclosure is required by applicable law
and Employee is making such disclosure, Employee shall provide the Company with
prompt notice of such requirement, and shall use commercially reasonable efforts
to give such notice prior to making any disclosure so that the Company may seek
an appropriate protective order, or (iii) Employee is making a good faith report
of possible violations of applicable law to any governmental agency or entity or
is making disclosures that are otherwise compelled by law or provided under the
whistleblower provisions of applicable law.

 

(c)           Remedies.  Employee acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 8 by Employee, and the Company
or its Affiliates shall be entitled to enforce the provisions of this
Section 8 by terminating payments then owing to Employee under this Agreement
and/or by specific performance and injunctive relief as remedies for such breach
or any threatened breach.  Such remedies shall not be deemed the exclusive
remedies for a breach of this Section 8, but shall be in addition to all
remedies available at law or in equity to the Company, including the recovery of
damages from Employee and remedies available to the Company pursuant to other
agreements with Employee.

 

(d)           No Prohibition.  Nothing in this Section 8 shall be construed as
prohibiting Employee, following the expiration of the 12-month period
immediately following Employee’s termination of employment with the Company,
from being employed by any entity engaged in the Business (as defined below) or
engaging in any activity prohibited by Section 9; provided, that during such
employment or engagement Employee complies with his obligations under this
Section 8.

 

(e)           Permitted Disclosures.  Nothing herein will prevent Employee from:
(i) making a good faith report of possible violations of applicable law to any
governmental agency or entity; or (ii) making disclosures that are protected
under the whistleblower provisions of applicable law.  Further, an individual
(including Employee) shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that:
(A) is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer of reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (x) files any
document containing the trade secret under seal; and (y) does not disclose the
trade secret, except pursuant to court order.

 

9

--------------------------------------------------------------------------------


 

9.              Non-Competition; Non-Solicitation.

 

(a)                                 The Company shall provide Employee access to
Confidential Information for use only during the Employment Period, and Employee
acknowledges and agrees that the Company Group shall be entrusting Employee, in
Employee’s unique and special capacity, with developing the goodwill of the
Company Group, and in consideration thereof and in consideration of the Company
providing Employee with access to Confidential Information and as an express
incentive for the Company to enter into this Agreement and employ Employee,
Employee has voluntarily agreed to the covenants set forth in this Section 9. 
Employee further agrees and acknowledges that the limitations and restrictions
set forth herein, including geographical and temporal restrictions on certain
competitive activities, are reasonable in all respects and not oppressive, shall
not cause Employee undue hardship, and are material and substantial parts of
this Agreement intended and necessary to prevent unfair competition and to
protect the Company Group’s Confidential Information, goodwill and substantial
and legitimate business interests.

 

(b)                                 Employee agrees that, during the Prohibited
Period, Employee shall not, without the prior written approval of the Board,
directly or indirectly, for Employee or on behalf of or in conjunction with any
other person or entity of any nature:

 

(i)                                     engage in or participate within the
Market Area in competition with any member of the Company Group in any aspect of
the Business, which prohibition shall prevent Employee from directly or
indirectly owning, managing, operating, joining, becoming an officer, director,
employee or consultant of, or loaning money to, or selling or leasing equipment
or real estate to or otherwise being affiliated with any person or entity
engaged in, or planning to engage in, the Business in the Market Area in
competition, or anticipated competition, with any member of the Company Group;

 

(ii)                                  appropriate any Business Opportunity of,
or relating to, the Company Group located in the Market Area;

 

(iii)                               solicit, canvass, approach, encourage,
entice or induce any customer or supplier of any member of the Company Group to
cease or lessen such customer’s or supplier’s business with the Company Group;
or

 

(iv)                              solicit, canvass, approach, encourage, entice
or induce any employee or contractor of the Company Group to terminate his, her
or its employment or engagement with any member of the Company Group.

 

(c)                                  Because of the difficulty of measuring
economic losses to the Company Group as a result of a breach or threatened
breach of the covenants set forth in Section 8 and in this Section 9, and
because of the immediate and irreparable damage that would be caused to the
members of the Company Group for which they would have no other adequate remedy,
the Company and each other member of the Company Group shall be entitled to
enforce the foregoing covenants, in the event of a breach or threatened breach,
by injunctions and restraining orders from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security.  The aforementioned equitable relief shall not be the Company’s
or any

 

10

--------------------------------------------------------------------------------


 

other member of the Company Group’s exclusive remedy for a breach but instead
shall be in addition to all other rights and remedies available to the Company
and each other member of the Company Group at law and equity.  In addition,
Employee acknowledges that money damages would not be a sufficient remedy for
any breach of this Section 9 by Employee, and the Company or its Affiliates
shall be entitled to enforce the provisions of this Section 9 by terminating
payments then owing to Employee under this Agreement.

 

(d)                                 The covenants in this Section 9, and each
provision and portion hereof, are severable and separate, and the
unenforceability of any specific covenant (or portion thereof) shall not affect
the provisions of any other covenant (or portion thereof).  Moreover, in the
event any arbitrator or court of competent jurisdiction shall determine that the
scope, time or territorial restrictions set forth are unreasonable, then it is
the intention of the parties that such restrictions be enforced to the fullest
extent which such arbitrator or court deems reasonable, and this Agreement shall
thereby be reformed.

 

(e)                                  For purposes of this Section 9, the
following terms shall have the following meanings:

 

(i)                                     “Business” shall mean the business and
operations that are the same or similar to those performed by the Company in the
flatbed and open deck trucking business and any other member of the Company
Group for which Employee provides services or about which Employee obtains
Confidential Information during the Employment Period.

 

(ii)                                  “Business Opportunity” shall mean any
commercial, investment or other business opportunity relating to the Business.

 

(iii)                               “Market Area” shall mean the continental
United States and any other geographical area in which the company conducts
Business or intends to conduct Business (to the extent the Employee is aware of
and involved in the development or the expansion of such Business) as of the
Termination Date.

 

(iv)                              “Prohibited Period” shall mean the period
during which Employee is employed by any member of the Company Group and
continuing for a period of 12 months following the date that Employee is no
longer employed by any member of the Company Group.

 

10.       Ownership of Intellectual Property.  Employee agrees that the Company
shall own, and Employee shall (and hereby does) assign, all right, title and
interest (including patent rights, copyrights, trade secret rights, mask work
rights, trademark rights, and all other intellectual and industrial property
rights of any sort throughout the world) relating to any and all inventions
(whether or not patentable), works of authorship, mask works, designs, know-how,
ideas and information authored, created, contributed to, made or conceived or
reduced to practice, in whole or in part, by Employee during the period in which
Employee is or has been employed by or affiliated with the Company or any other
member of the Company Group that either (a) relate, at the time of conception,
reduction to practice, creation, derivation or development, to any member of the
Company Group’s businesses or actual or anticipated research or development, or
(b) were

 

11

--------------------------------------------------------------------------------


 

developed on any amount of the Company’s or any other member of the Company
Group’s time or with the use of any member of the Company Group’s equipment,
supplies, facilities or trade secret information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”), and
Employee shall promptly disclose all Company Intellectual Property to the
Company.  All of Employee’s works of authorship and associated copyrights
created during the period in which Employee is employed by or affiliated with
the Company or any member of the Company Group and in the scope of Employee’s
employment shall be deemed to be “works made for hire” within the meaning of the
Copyright Act.  Employee shall perform, during and after the period in which
Employee is or has been employed by or affiliated with the Company or any other
member of the Company Group, all reasonable acts deemed necessary by the Company
to assist the Company Group, at the Company’s expense, in obtaining and
enforcing its rights throughout the world in the Company Intellectual Property. 
Such acts may include execution of documents and assistance or cooperation
(i) in the filing, prosecution, registration, and memorialization of assignment
of any applicable patents, copyrights, mask work, or other applications, (ii) in
the enforcement of any applicable patents, copyrights, mask work, moral rights,
trade secrets, or other proprietary rights, and (iii) in other legal proceedings
related to the Company Intellectual Property.

 

11.       Arbitration.

 

(a)                                 Subject to Section 11(b), any dispute,
controversy or claim between Employee and the Company arising out of or relating
to this Agreement or Employee’s employment with the Company shall be finally
settled by arbitration in Dallas, Texas before, and in accordance with the
then-existing American Arbitration Association (“AAA”) Employment Arbitration
Rules.  The arbitration award shall be final and binding on both parties.  Any
arbitration conducted under this Section 11 shall be heard by a single
arbitrator (the “Arbitrator”) selected in accordance with the then-applicable
rules of the AAA.  The Arbitrator shall expeditiously (and, if practicable,
within ninety (90) days after the selection of the Arbitrator) hear and decide
all matters concerning the dispute.  Except as expressly provided to the
contrary in this Agreement, the Arbitrator shall have the power to (i) gather
such materials, information, testimony and evidence as the Arbitrator deems
relevant to the dispute before him or her (and each party shall provide such
materials, information, testimony and evidence requested by the Arbitrator), and
(ii) grant injunctive relief and enforce specific performance.  The decision of
the Arbitrator shall be reasoned, rendered in writing, be final and binding upon
the disputing parties and the parties agree that judgment upon the award may be
entered by any court of competent jurisdiction; provided, however, that the
parties agree that the Arbitrator and any court enforcing the award of the
Arbitrator shall not have the right or authority to award punitive or exemplary
damages to any disputing party.  The party whom the Arbitrator determines is the
prevailing party in such arbitration shall receive, in addition to any other
award pursuant to such arbitration or associated judgment, reimbursement from
the other party of all reasonable legal fees and costs associated with such
arbitration and associated judgment.

 

(b)                                 Notwithstanding Section 11(a), either party
may make a timely application for, and obtain, judicial emergency or temporary
injunctive relief to enforce any of the provisions of Sections 8 through 10;
provided, however, that the remainder of any such dispute (beyond the
application for emergency or temporary injunctive relief) shall be subject to
arbitration under this Section 11.

 

12

--------------------------------------------------------------------------------


 

(c)                                  By entering into this Agreement and
entering into the arbitration provisions of this Section 11, THE PARTIES
EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

 

(d)                                 Nothing in this Section 11 shall prohibit a
party to this Agreement from (i) instituting litigation to enforce any
arbitration award, or (ii) joining the other party to this Agreement in a
litigation initiated by a person or entity that is not a party to this
Agreement.

 

12.       Defense of Claims.  During the Employment Period and thereafter, upon
request from the Company, Employee shall cooperate with the Company Group in the
defense of any claims or actions that may be made by or against any member of
the Company Group that relate to Employee’s actual or prior areas of
responsibility.  The Company shall pay or reimburse Employee for all of
Employee’s reasonable travel and other direct expenses reasonably incurred
(including, if applicable, lost wages), to comply with Employee’s obligations
under this Section 12, so long as Employee provides reasonable documentation of
such expenses and obtains the Company’s prior approval before incurring such
expenses.

 

13.       Withholdings; Deductions.  The Company may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

 

14.       Indemnification. The Company agrees to indemnify Employee with respect
to any acts or omissions he may in good faith commit during the period during
which he is an officer, director and/or employee of the Company or any member of
the Company Group, and to provide Employee with coverage under any directors’
and officers’ liability insurance policies, in each case on terms not less
favorable than those provided to its other directors and officers generally, as
in effect from time to time.

 

15.       Title and Headings; Construction.  Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof.  Unless the context requires
otherwise, all references herein to an agreement, instrument or other document
shall be deemed to refer to such agreement, instrument or other document as
amended, supplemented, modified and restated from time to time to the extent
permitted by the provisions thereof.  All references to “dollars” or “$” in this
Agreement refer to United States dollars.  The words “herein”, “hereof”,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement, and not to any particular provision hereof.  Wherever the context so
requires, the masculine gender includes the feminine or neuter, and the singular
number includes the plural and conversely.  The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or

 

13

--------------------------------------------------------------------------------


 

otherwise.  On the contrary, this Agreement has been reviewed by each of the
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties hereto.

 

16.       Applicable Law; Submission to Jurisdiction.  This Agreement shall in
all respects be construed according to the laws of the State of Texas without
regard to its conflict of laws principles that would result in the application
of the laws of another jurisdiction.  With respect to any claim or dispute
related to or arising under this Agreement, the parties hereby consent to the
arbitration provisions of Section 11 and recognize and agree that should any
resort to a court be necessary and permitted under this Agreement, then they
consent to the exclusive jurisdiction, forum and venue of the state and federal
courts located in Dallas, Dallas County, Texas.

 

17.       Entire Agreement and Amendment.  This Agreement contains the entire
agreement of the parties with respect to the matters covered herein and
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the parties hereto concerning the subject matter hereof.  This
Agreement may be amended only by a written instrument executed by both parties
hereto.

 

18.       Waiver of Breach.  Any waiver of this Agreement must be executed by
the party to be bound by such waiver.  No waiver by either party hereto of a
breach of any provision of this Agreement by the other party, or of compliance
with any condition or provision of this Agreement to be performed by such other
party, shall operate or be construed as a waiver of any subsequent breach by
such other party or any similar or dissimilar provision or condition at the same
or any subsequent time.  The failure of either party hereto to take any action
by reason of any breach shall not deprive such party of the right to take action
at any time.

 

19.       Assignment.  This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee.  The Company may assign this Agreement
without Employee’s consent, including to any member of the Company Group and to
any successor (whether by merger, purchase or otherwise) to all or substantially
all of the equity, assets or businesses of the Company.

 

20.       Notices.  Notices provided for in this Agreement shall be in writing
and shall be deemed to have been duly received (a) when delivered in person,
(b) when sent by facsimile transmission (with confirmation of transmission) on a
business day to the number set forth below, if applicable; provided, however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-business day, then it shall be deemed to have been
received on the next business day after it is sent, (c) on the first business
day after such notice is sent by air express overnight courier service, or
(d) on the second business day following deposit with an
internationally-recognized overnight or second-day courier service with proof of
receipt maintained, in each case, to the following address, as applicable:

 

If to the Company, addressed to:

 

Daseke, Inc.

ATTN: Chief Financial Officer

15455 Dallas Parkway, Suite 440

 

14

--------------------------------------------------------------------------------


 

Addison, TX 75001

 

If to Employee, addressed to:

 

Angie Moss
The most recent address on the Company’s records.

 

21.       Counterparts.  This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.  Each counterpart may consist
of a copy hereof containing multiple signature pages, each signed by one party,
but together signed by both parties hereto.

 

22.       Deemed Resignations.  Except as otherwise determined by the Board or
as otherwise agreed to in writing by Employee and any member of the Company
Group prior to the termination of Employee’s employment with the Company or any
member of the Company Group, any termination of Employee’s employment shall
constitute, as applicable, an automatic resignation of Employee: (a) as an
officer of the Company and each member of the Company Group; (b) from the Board;
and (c) from the board of directors or board of managers (or similar governing
body) of any member of the Company Group and from the board of directors or
board of managers (or similar governing body) of any corporation, limited
liability entity, unlimited liability entity or other entity in which any member
of the Company Group holds an equity interest and with respect to which board of
directors or board of managers (or similar governing body) Employee serves as
such Company Group member’s designee or other representative.

 

23.                               Certain Excise Taxes.  Notwithstanding
anything to the contrary in this Agreement, if Employee is a “disqualified
individual” (as defined in Section 280G(c) of the Code), and the payments and
benefits provided for in this Agreement, together with any other payments and
benefits which Employee has the right to receive from the Company or any of its
affiliates, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement shall be either (i) reduced (but not below zero) so that the
present value of such total amounts and benefits received by Employee from the
Company or any of its affiliates shall be one dollar ($1.00) less than three
times Employee’s “base amount” (as defined in Section 280G(b)(3) of the Code)
and so that no portion of such amounts and benefits received by Employee shall
be subject to the excise tax imposed by Section 4999 of the Code or (ii) paid in
full, whichever produces the better net after-tax position to Employee (taking
into account any applicable excise tax under Section 4999 of the Code and any
other applicable taxes).  The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing, first, payments or benefits to be paid in
cash hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder in a similar order.  The determination as to whether any such
reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Company in good faith.  If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company or
any of its affiliates used in determining if a “parachute payment” exists,
exceeds one dollar ($1.00) less

 

15

--------------------------------------------------------------------------------


 

than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made. 
Nothing in this Section 23 shall require the Company to be responsible for, or
have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code.

 

24.       Section 409A.

 

(a)                                 Notwithstanding any provision of this
Agreement to the contrary, all provisions of this Agreement are intended to
comply with Section 409A of the Code, and the applicable Treasury regulations
and administrative guidance issued thereunder (collectively, “Section 409A”) or
an exemption therefrom and shall be construed and administered in accordance
with such intent. Any payments under this Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of Employee’s
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A.

 

(b)                                 To the extent that any right to
reimbursement of expenses or payment of any benefit in-kind under this Agreement
constitutes nonqualified deferred compensation (within the meaning of
Section 409A), (i) any such expense reimbursement shall be made by the Company
no later than the last day of the taxable year following the taxable year in
which such expense was incurred by Employee, (ii) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (iii) the amount of expenses eligible for reimbursement or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year.

 

(c)                                  Notwithstanding any provision in this
Agreement to the contrary, (i) if any payment or benefit provided for herein
would be subject to additional taxes and interest under Section 409A if
Employee’s receipt of such payment or benefit is not delayed until the earlier
of (A) the date of Employee’s death or (B) the date that is six (6) months after
the Termination Date (such date, the “Section 409A Payment Date”), then such
payment or benefit shall not be provided to Employee (or Employee’s estate, if
applicable) until the Section 409A Payment Date, and (ii) to the extent any
payment hereunder constitutes nonqualified deferred compensation (within the
meaning of Section 409A), then each such payment which is conditioned upon
Employee’s execution of a release and which is to be paid or provided during a
designated period that begins in one taxable year and ends in a second taxable
year shall be paid or provided in the later of the two taxable years. 
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.

 

25.       Clawback.  To the extent required by applicable law, any applicable
securities exchange listing standards or any clawback policy adopted by the
Company, the Annual Bonus and any incentive compensation granted pursuant to
Section 3(c) under this Agreement shall be

 

16

--------------------------------------------------------------------------------


 

subject to the provisions of any applicable clawback policies or procedures,
which clawback policies or procedures may provide for forfeiture and/or
recoupment of such amounts paid or payable under this Agreement.

 

26.       Effect of Termination.  The provisions of Sections 5, 8-13 and 22 and
those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.

 

27.       Third-Party Beneficiaries.  Each member of the Company Group that is
not a signatory to this Agreement shall be a third-party beneficiary of
Employee’s obligations under Sections 7-10 and shall be entitled to enforce such
obligations as if a party hereto.

 

28.       Severability.  If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof)  shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

 

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

 

EMPLOYEE

 

 

 

/s/ Angie Moss

 

Angie Moss

 

 

 

DASEKE, INC.

 

 

 

 

 

 

 

By:

/s/ Don R. Daseke

 

 

Name:

Don R. Daseke

 

 

Title:

President and CEO

 

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------